ACCEPTED
                                                                                                 01-15-00674-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                          12/30/2015 12:11:56 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                   IN THE COURT OF APPEALS OF TEXAS
                        FIRST JUDICIAL DISTRICT
                                                                            FILED IN
ALTON JOSEPH JOLIVETTE, JR.                   §                      1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                              §                 CASE12/30/2015
                                                                     NOS. 01-15-00672
                                                                               12:11:56 PM
VS.                                           §                              01-15-00673
                                                                     CHRISTOPHER A. PRINE
                                              §                              01-15-00674
                                                                             Clerk
THE STATE OF TEXAS                            §

                MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:

       Appellant Alton Joseph Jolivette, through counsel, moves the Court to extend
time to file his brief, due December 30, 2015, for the following reasons:

1.      Counsel, Assistant Public Defender, Melissa Martin has been working on many
cases including, but not limited to Humphrey v. State , 14-15-00226-CR; Davison v. State, 14-
14-00511-CR; Sanchez v. State, 01-14-00609; and Cameron v. State, 14-15-00447-CR, as well
as the instant case and has been unable to complete the brief despite due diligence.

2.     This is the second request for an extension in this case.

       In view of the foregoing, Mr. Jolivette asks the Court to extend the time to file
his brief for 30 days, or up to and including January 30, 2016. This request is made in
the interest of justice and effective assistance of counsel and not for purposes of delay.

                                   Respectfully submitted,

                                   ALEXANDER BUNIN
                                   Chief, Harris County Public Defender’s Office

                                   /s/ Melissa Martin
                                   _________________________________
                                   MELISSA MARTIN
                                   Assistant Public Defender
                                   TX. Bar No. 24002532
                                   1201 Franklin St., 13th Fl.
                                   Houston, TX 77002
                                   email: melissa.martin@pdo.hctx.net
                                   713/274-6709 Fax 713/437-4319
                          CERTIFICATE OF SERVICE


      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on December 30, 2015.

                                 /s/ Melissa Martin
                                 __________________________
                                 Melissa Martin